Name: Commission Regulation (EU) No 216/2010 of 15 March 2010 implementing Regulation (EC) No 862/2007 of the European Parliament and of the Council on Community statistics on migration and international protection, as regards the definitions of categories of the reasons for the residence permits (Text with EEA relevance)
 Type: Regulation
 Subject Matter: economic analysis;  international law;  migration
 Date Published: nan

 16.3.2010 EN Official Journal of the European Union L 66/1 COMMISSION REGULATION (EU) No 216/2010 of 15 March 2010 implementing Regulation (EC) No 862/2007 of the European Parliament and of the Council on Community statistics on migration and international protection, as regards the definitions of categories of the reasons for the residence permits (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 862/2007 of the European Parliament and of the Council of 11 July 2007 on Community statistics on migration and international protection (1), and in particular Article 10(2)(c) thereof, Whereas: (1) In order to ensure the comparability of the statistical data from the administrative sources on residence permits in the Member States, and for reliable overviews to be drawn up at Community level, the definition of categories of the reasons for issuing permit must be the same in all Member States. (2) In accordance with Regulation (EC) No 862/2007, the Commission should define the categories of the reasons for issuing permits. (3) The measures provided for in this Regulation are in accordance with the opinion of the European Statistical System Committee, HAS ADOPTED THIS REGULATION: Article 1 The categories of the reasons for issuing residence permits as provided for in Article 6(1)(a) of Regulation (EC) No 862/2007 are laid down in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 March 2010. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 199, 31.7.2007, p. 23. ANNEX List of categories of reasons for issuing residence permits 1. Reasons related to family formation and reunification 1.1. Joining an EU citizen as: 1.1.1. Spouse/partner 1.1.2. Child (minor/adult) 1.1.3. Other family member 1.2. Joining a non-EU citizen as: 1.2.1. Spouse/partner 1.2.2. Child (minor/adult) 1.2.3. Other family member 2. Reasons related to education and study 2.1. Student (as defined by Article 2(b) of Council Directive 2004/114/EC of 13 December 2004 on the conditions of admission of third country nationals for the purpose of studies, pupil exchange, unremunerated training or voluntary service (1)) 2.2. Other educational-related reasons 3. Reasons related to remunerated activities 3.1. Highly skilled worker 3.2. Researcher (as defined by Article 2(d) of the Council Directive 2005/71/EC of 12 October 2005 on a specific procedure for admitting third country nationals for the purposes of scientific research (2)) 3.3. Seasonal worker 3.4. Other remunerated activities 4. Other reasons 4.1. International protection status 4.2. Residence only 4.3. Other reasons (1) OJ L 375, 23.12.2004, p. 12. (2) OJ L 289, 3.11.2005, p. 15.